PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,351,374
Issue Date: June 7, 2022
Application No. 17/460,047
Filing or 371(c) Date: 27 Aug 2021
Attorney Docket No. 5293.001US7 

:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refunds received March 16, 2022 and April 29, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating in part that “[o]n March 15, 2022, an electronic petition (e-petition) to withdraw . . . from issue was filed via EFS-Web . . . paying the $70 withdraw-from-issue petition fee . . .  . but when attempting to download the e-filing acknowledgement receipt . . . nothing but a blank page showed up . . . EBC indicated that the petition to withdraw from issue . . . should be refiled . . . the $70 petition fee was paid for the second time . . . Applicant respectfully requests a refund of the redundant second $70 withdraw-from-issue petition fee”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on March 15, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received.  An ePetition to Withdraw the Application from Issue was filed on March 16, 2022.  The petition was granted on March 21, 2022, along with a second petition.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $70 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions